*285The opinion of the court was delivered, May 15th 1866, by
Woodward, C. J.
The 1st error is assigned upon that part of the charge in which the learned judge, in reciting a portion of the evidence, said: “ What passed between Armstrong and the engineer we do not Icnoio.” Kneeht was the engineer, and in his testimony, which was upon the judge’s notes, he says that when he came within a mile of Muncy he got flagged by a white light as a signal to stop; that he stopped and waited till the man came up, and then detailed a conversation he had with “ the man” about the cause of the detention. It is argued, and with apparent propriety, that Armstrong was“ the man” who went and conversed with Kneeht, though there were several others on the hand-car with him (Mulligan, Collins and Lynch), and the signal to stop was given by order of Mulligan. The judge apparently forgot to connect the conversation had by Kneeht with the fact that Armstrong went to the train after it stopped, though this fact is not conclusive evidence that Knecht’s conversation was with Armstrong instead of one of the other three men. But grant the blunder, of what consequence was it ? Two or three times the judge referred the whole evidence to the jury, and it appears from the charge that he read Knecht’s testimony in full; so that if Kneeht did indeed prove what passed between him and Armstrong, the jury had it fairly placed before them, and could not possibly be misled by the judge’s erroneous comment. It was not an instance of misstated testimony, still less of suppressed testimony, but was at most an inaccurate comment on a piece of comparatively very unimportant evidence, furnishing at the same time to the jury the surest means of correcting the mistake.
Such a mistake, with the means of instant correction at hand, is no ground for reversing the judgment. If we wotdd make it a ground, the effect would be ultimately to suppress all judicial comment on testimony, and thus deprive juries of the valuable assistance they are accustomed to look for from the bench.
The 2d error assigns the answer that was given to the defendant’s 3d point. The court affirmed the doctrine of the point in respect to Armstrong’s negligence, but said it was a question of fact for the jury whether such negligence contributed to his death. This is the part of the answer that is complained of. The point was that, “ If the jury believed that Armstrong approached the train in the manner disclosed in the evidence, without looking for signal or whether the train was on the siding, he was guilty of such negligence as contributed to- his own death, *286and the plaintiff cannot recover.” What acts and conduct con stitut® negligence, or rather, whether a given state of facts constitutes negligence, is generally a question of law, and was in this case so declared by the judge. But whether a particular negligence contributed to the catastrophe under investigation must, from the nature of the injury, be treated as a question of fact, and when counsel insisted upon such a deduction being made, they ought not to complain that the court referred it to the jury to make it. If they could not'persuade the jury to make the deduction, it was not the court’s fault.
Whether the facts in proof constituted any negligence on the part of Armstrong, might very reasonably be doubted in view of what was said of them by my brother Thompson when this case was here last year, but the plaintiff in error has nothing to complain of in the court’s judgment of these facts on the last trial. As an abstract proposition the negligence was affirmed, and the jury was permitted to find whether it contributed to the accident. This disposition of the point was as favourable to the company as they had any right to expect.
The only remaining assignment of error relates to the instruction given on the measure of damages. The action was brought by a wife for the killing of her husband, and the jury were instructed to put.a value upon his life, and in doing this, to have regard to his probable gains and accumulations, his age, his health, his usual wages and the family he had to support. We have said that in this class of actions all that can be sought or recovered is pecuniary indemnity for a pecuniary loss, and we think nothing else was submitted to the jury in this instance. The value of a husband’s life in a wife’s action at law for damages for killing him means the pecuniary value; how much better in her pecuniary resources and prospects would she be with him than without him. The obligation to support herself and the children is transferred by his death from him to her, and her chance to be endowed out of his future accumulations is destroyed; S,nd these are pecuniary injuries to her, and deserve redress at the hands of the party who caused them. In the nature of things there can be no fixed standard for their admeasurement; the discretion of a jury properly instructed and directed is the standard. When such questions have been committed to juries without instructions that pointed them to the right elements of an estimate, we have reversed judgments; but when, as here, the true grounds of estimate are suggested and explained, the judge has done his whole duty, except to see that extravagant verdicts, if rendered, be not sustained.
The judgment is affirmed.